Citation Nr: 0004923	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  96-44 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma, right shoulder, claimed as secondary to Agent 
Orange exposure, or to a napalm burn, or to both.

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 30 percent for 
PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel

INTRODUCTION

The veteran had active service from March 1943 to April 1946, 
and from August 1950 to September 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions in November 1995 and October 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, which denied the 
veteran's claims on appeal.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
basal cell carcinoma of the right shoulder, found years after 
service, and exposure to Agent Orange or to a napalm burn.  

2. Service-connected PTSD did not cause the veteran's 
hypertension or worsen the underlying condition of 
hypertension.

3.  PTSD is manifested by no more than occasional decrease in 
work efficiency, intermittent periods of inability to perform 
occupational tasks, no more than occasional social 
impairment, with periods of depression, anxiety, and distrust 
of others, but without panic attacks, and with improved 
sleep, "fairly good" memory, and a Global Assessment of 
Functioning score of between 60 to 70.


CONCLUSIONS OF LAW

1.  The claim for service connection for basal cell 
carcinoma, right shoulder, claimed as secondary to Agent 
Orange exposure, or to a napalm burn, or to both, is not well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).

2.  Hypertension was not proximately due to or the result of 
PTSD and has not been aggravated by PTSD.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

3.  The schedular criteria for an evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.7, 4.130 Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Service connection shall be granted for any 
disability which is proximately due to, the result of, or for 
the degree of aggravation caused by a service connected 
disease or injury.  38 C.F.R. § 3.310(a)(1999); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

I.  Basal Cell Carcinoma, Right Shoulder

The veteran essentially maintains that he currently suffers 
from the residual effects of exposure to herbicides and a 
napalm burn.  He states that while in Vietnam, he was 
assigned to clear a helicopter landing zone and that 
"various agents" were used "to clear all the jungle 
foliage, it was sprayed all over the area for several 
weeks."  In addition, he states that he was involved in a 
battle during which friendly aircraft dropped napalm too 
close to U.S troops and he suffered burns to his forehead and 
right arm.  In support of his claim, he submitted medical 
evidence showing that a biopsy of the skin of his right 
shoulder revealed basal cell carcinoma.

The Board notes that the United States Court of Appeals for 
the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), which 
provides for presumptive service connection, does not 
preclude establishing service connection on principles of 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1045 
(Fed.Cir. 1994).  In view of the Court's holding, the Board 
will consider the appellant's claim on both a presumptive 
basis and a direct basis.

Service connection may be presumed for a number of diseases 
arising in veterans who have been determined to have been 
exposed to Agent Orange.  This list of diseases, however, 
does not include basal cell carcinoma.  See 38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. §§ 3.307; 3.309(e) (1999).  The 
inclusion of certain diseases, as opposed to others, within 
this list reflects a determination by the Secretary of 
Veterans Affairs (Secretary), based on sound medical 
evidence, that there exists a positive association between, 
first, the occurrence of those diseases in humans and, 
second, the exposure of humans to an herbicide agent.  See 
38 U.S.C.A. § 1116(b)(1).  Moreover, the Secretary, under the 
authority granted by the Agent Orange Act of 1991, 
specifically has indicated that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for a number of diseases for which the Secretary has not 
specifically determined a presumption of service connection 
applies.  See 61 Fed. Reg. 41442-41449 (1996).  

In view of the fact that basal cell carcinoma is not included 
among the presumptive diseases for Agent Orange exposure 
under 38 C.F.R. §§ 3.307, 3.309(e), the veteran's claim for 
presumptive service connection for basal cell carcinoma is 
not well grounded, and the Board will next consider the claim 
on a direct basis.  Combee, 34 F.3d 1039, 1045.

The threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection for basal cell carcinoma of the right 
shoulder on a direct basis.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

In the veteran's case, his service medical records noted no 
complaints of, or treatment for, any cancer or tumor, or for 
any disorder, injury or burn of the skin of the right 
shoulder.  The veteran's separation examination report 
indicated that his upper extremities and his skin were 
normal, and he had no body marks or scars.  The veteran 
denied a history of skin diseases or tumor, growth, cyst or 
cancer.  

In May 1985, the veteran underwent a VA Agent Orange 
examination.  He denied a history of cancer, and examination 
of his skin did not indicate any cancer, rash, burn, scar or 
injury.  The extensive medical records from the ensuing years 
contain no mention of any skin disorder until September 1995, 
when skin from his right shoulder was biopsied and the 
diagnosis was basal cell carcinoma.  VA treatment records 
from June 1996 and December 1997 reported a history of 
"basal cell carcinoma, right shoulder, September 1995," and 
stated that the veteran now had a well healed scar on the 
right shoulder, with no recurrence, indicating that basal 
cell carcinoma was no longer present.  The most recent 
assessment was epidermal inclusion cyst, seborrheic keratosis 
on the back.  

Upon careful review of all the evidence in this matter, the 
Board notes that the veteran has not met all three of the 
requirements for a well grounded claim and his claim must 
therefore be denied. In view of the December 1997 treatment 
records, it is unclear whether the veteran even suffers from 
a current skin disorder of the right shoulder.  Furthermore, 
the Board notes that there is no evidence of such a disorder 
in service.  Finally, there is no medical evidence of a nexus 
between any current skin disorder and either exposure to 
herbicides, a napalm burn, or to any other incident or 
manifestation during the veteran's active service.  The only 
evidence that tends to show a connection between skin cancer 
and service consists of the veteran's own statements.  
However, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as on a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Because of the lack of competent evidence 
of a relationship to service, the claim for service 
connection for basal cell carcinoma is not well grounded and 
must be denied on that basis.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views its discussion as sufficient 
to inform the veteran of the elements necessary to complete 
his application for a claim for service connection for the 
claimed disability.  Id.

II.  Hypertension

The veteran contends that his currently diagnosed 
hypertension is secondary to service-connected PTSD.  The 
Board notes that claims for entitlement to service connection 
for hypertension on a direct basis have been denied by the RO 
in February 1991, January 1993, and November 1993.  As the 
present claim is for secondary service connection, however, 
the issue before the Board will be addressed de novo. 

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991), in view of the January and March 1995 VA 
psychiatric treatment records which noted that the veteran's 
anxiety contributed to his hypertension.  See Murphy v. 
Derwinski 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Private treatment records from December 1971 to September 
1993 indicate that the earliest diagnosis if hypertension was 
in March 1977 (over 9 years after the veteran's separation 
from service), when mild dystolic hypertension was diagnosed.  
The veteran was placed on anti-hypertensive medication.  A VA 
Agent Orange comprehensive physical examination report, dated 
in May 1985, stated that the veteran had "some high blood 
pressure," and a history of hypertension" for the past 
eight years. VA medical records from October 1985 to May 1995 
noted continuing treatment for hypertension, for the most 
part well controlled by medication.  Treatment records from 
April 1992 gave an 18 year history of hypertension.  In April 
1993, treatment records noted that the veteran was a "very 
anxious individual," and that his medications should be 
increased if symptoms increased.  The records did not specify 
whether the reference was to his anti-hypertensive medication 
or to his psychiatric medication.

Treatment records from January to March 1995 revealed that 
the veteran began experiencing a number of elevated symptoms, 
including poor control of his blood pressure, and increased 
anxiety.  Psychiatric treatment records from January 1995 
noted that the veteran suffered a period of elevated blood 
pressure shortly after what the therapist described as "an 
intense therapy session . . ..  We considered whether there 
was a relationship between this discussion and the subsequent 
elevation of his blood pressure, and the patient was willing 
to consider this hypothesis."  Additional psychiatric 
treatment records from January to March 1995, however, noted 
that, in addition to poor control of his blood pressure, the 
veteran also suffered from "episodes" of dizziness and 
unsteadiness, progressing to numbness and tingling in the 
left side of the body, with "apparent loss of the left 
visual field."  

The treatment records, including psychiatric treatment 
records, noted that these symptoms were a side-effect of one 
of the veteran's anti-hypertensive medications.  He was 
diagnosed with orthostatic hypotension secondary to his 
hypertension medication, and his medications were changed.  
According to the treatment records, the multiple symptoms, 
and their initial persistence despite the change in 
medications, caused the veteran to become frustrated with 
what he perceived as his physicians inability to keep him 
informed, and led to "significant anxiety."  

While the psychiatric treatment records from March 1995 noted 
that the veteran's frustration with his physicians and his 
inability to control his blood pressure levels was causing 
anxiety, the records also noted that his increased anxiety 
was exacerbating the problem of his high blood pressure.  
However, the veteran's therapists did not make a finding that 
any specific symptom of PTSD had affected the veteran's blood 
pressure.  The following month treatment records indicated 
that the symptoms of dizziness and unsteadiness decreased 
following a reduction in the dosage of the veteran's 
hypertensive medication, and that his anxiety decreased with 
a change in therapeutic techniques.  

The veteran underwent a VA cardiovascular examination in 
August 1995.  The examiner was requested to review the 
medical records and to comment on any causal relationship 
between service-connected PTSD and hypertension.  Following a 
review of the record, the examiner commented that the veteran 
"has had no further trouble" after his medications were 
changed following the complaints of lightheadedness and 
dizziness and the diagnosis of orthostatic hypotension noted 
in February 1995.  The examiner offered a diagnosis of 
essential hypertension, and opined that: 

While this patient has had a diagnosis of 
post-traumatic stress disorder, 
hypertension is not a common 
accompaniment on a long term or chronic 
basis of post-traumatic stress disorder.  
Indeed, in the cardiovascular literature 
there is very little support view [sic] 
that chronic anxiety is a major cause of 
hypertension.  When hypertension is 
associated with anxiety states, there is 
usually elevation of catecholamines or 
the end products of adrenaline detected 
in either the blood or the urine.  In 
this case, while the patient was 
significantly hypertensive . . . in 
February 1995, his catecholamine studies 
were normal.  Therefore, there does not 
appear to be any physiologic explanation 
for a relationship between chronic 
anxiety and hypertension.

VA treatment records from January 1995 to March 1998 noted 
continuing treatment for hypertension.  Treatment records 
dated in April 1997, noted "hypertension diastolic 
controlled."  

Upon careful review of all the evidence in this matter, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  The Board notes that the only medical 
evidence of a relationship between hypertension and service-
connected PTSD was in psychiatric reports in January and 
March 1995.  From approximately January to March 1995, the 
veteran was experiencing a rash of unusual neurologic 
symptoms and his blood pressure was under poor control.  The 
veteran's treating physicians were initially unable to 
satisfactorily explain and treat his symptoms but it was 
generally felt that his anti-hypertensive medication was 
responsible.  During that period of time, the veteran's 
anxiety increased.  In January and again in March 1995, the 
veteran's VA mental health professionals suggested that, 
while the unexplained symptoms, including poorly controlled 
blood pressure, were increasing the veteran's anxiety, the 
reverse was also true, that increased anxiety was affecting 
the veteran's hypertension.  

The Board notes that these opinions did not contain a 
rationale explaining how PTSD symptoms were affecting 
hypertension.  Instead, they merely observed that periods of 
fluctuating blood pressure, including high blood pressure, 
coincided with periods of anxiety, and concluded that there 
must be a connection.  Subsequent findings, however, bore out 
the initial suspicions that all of the veteran's symptoms at 
that time, including fluctuating blood pressure, were 
explained by his anti-hypertensive medication, rather than by 
his psychiatric condition.  When the medications were 
changed, the symptoms receded and the veteran's blood 
pressure remained under control.  

Finally, the Board notes that the August 1995 VA 
cardiovascular examination report clearly and convincingly 
explained why there was no causal relationship between 
hypertension and anxiety or PTSD.  The Board finds that the 
opinion of the cardiovascular specialist is more probative on 
the issue of the etiology of hypertension than the 
unsubstantiated opinions provided by mental health 
professionals.  

In a case involving a claim for service connection for a knee 
disorder, claimed to have been aggravated during active 
service, the Court held that temporary or intermittent 
flareups during service of a pre-existing injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Similarly, in the instant case, there is no 
competent medical evidence that in 1995 or currently the 
veteran's PTSD symptomatology has resulted in a worsening of 
his underlying condition of hypertension, as contrasted with 
temporary symptoms.  

For the above reasons, entitlement to service connection for 
hypertension, secondary to service-connected PTSD, is not 
established.  In reaching this decision the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  PTSD

Service connection for PTSD was granted in January 1993, 
effective August 1992.  In a rating decision dated in April 
1994, the RO assigned a 30 percent evaluation, effective 
August 1992.  That decision was based on service records that 
showed that the veteran was involved in combat, and on VA 
examinations that revealed the presence of PTSD, and that 
found the veteran to be severely depressed and anhedonic, 
with frequent crying spells, but without suicidal ideation.  

VA psychiatric treatment records from August 1997 to March 
1998 noted that the veteran suffered from PTSD and 
generalized anxiety disorder.  His Global Assessment of 
Functioning (GAF) score was between 60 and 70.  He complained 
of intrusive thoughts, survivor's guilt, nightmares, 
hypervigilence, and emotional numbing.  He sought to avoid 
reminders of combat.  His strengths were listed as his good 
relationship with his wife and children, pride in having 
raised a successful family, a successful military career, and 
a strong sense of self-reliance.  However, emotional numbing 
made it difficult for him to interact with others and to 
"identify emotions."  He was socially withdrawn, very much 
on guard and unable to relax.  
His appearance was casual but well groomed, he was agitated 
and restless, his speech was normal, although slightly 
pressured, his affect was constricted, his mood was anxious, 
his thinking was logical and coherent, and his insight and 
judgment were good.  In April 1998, his symptoms were 
described as mild.  

A December 1998 VA examination report noted that the veteran 
complained of middle insomnia, although overall his sleep had 
improved with medication.  He also had diminished interest in 
previously enjoyable activities, although he still described 
himself as an avid sports fan.  He reported experiencing 
occasional recurrent distracting intrusive recollections and 
flashbacks of distressing events, but nightmares had improved 
with medication.  In addition, he reported feelings of guilt, 
lack of energy, fluctuating concentration, poor appetite, 
decreased sexual drive, hypervigilence and exaggerated 
startle response, decreased trust of others, an aversion to 
crowds and a "down" mood, although he denied any suicidal 
ideation.  He also denied being hyperactive, impulsive or 
irritable, and denied feelings of hopelessness, helplessness 
or worthlessness, as well as any manic or psychotic symptoms.  
His memory was described as good.  He reported having 
"some" friends, and he was close to his family.  He stated 
that he had retired from his job as an administrative manager 
in 1985 as he was "having trouble getting along with them so 
he figured it was time to retire." 

The veteran was alert and oriented in three spheres, he was 
casually but neatly dressed and groomed, he maintained good 
eye contact, his speech was normal, he was cooperative, he 
described his mood as "down," his affect was consistent 
with his mood, and psychomotor activity was normal.  His 
thought processes were logical, coherent and cohesive, he had 
no suicidal, homicidal or paranoid ideation, there were no 
delusions or hallucinations, and his insight and judgment 
were good.  The examiner noted that the veteran has been able 
to maintain a long term marriage of relatively good quality 
throughout his life, and was able to maintain employment 
following separation from service "without difficulty."  
The veteran's Axis I diagnoses were PTSD, mild, and dysthymia 
with probable episode of recurrent depression superimposed, 
not currently fully active.  His current GAF score was 
"approximately 70."

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, a 50 
percent rating is warranted where the disorder manifests 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is warranted for PTSD resulting in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

The Board finds that the preponderance of the evidence 
indicates that the veteran's PTSD is manifested by no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  The Board notes 
that the veteran voluntarily retired from work in 1985, 
because he felt "it was time" since he was "having trouble 
with them."  It is thus difficult to determine to what 
extent his current symptoms would impair his ability to work, 
should he choose to do so.  However, the Board notes that his 
thought processes were logical, coherent and cohesive, there 
was no psychotic ideation, he denied irritability, his 
insight and judgment were good and he performed well on the 
cognitive portion of his mental status examination.  In 
addition, while the veteran tends to avoid crowds, he 
nevertheless has some friends and is close to his family.  
Overall, this evidence indicates that, were the veteran to 
seek to return to the workforce, he would experience no more 
than occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  The 
evidence also indicates that the veteran has no more than 
occasional social impairment. 

Furthermore, the Board notes that, while the veteran has 
periods of depression, anxiety, and distrust of others, there 
is no evidence of panic attacks, his sleep has improved with 
medication, and his memory was described as "fairly good."  
Finally, the Board notes that the veteran has been diagnosed 
with mild PTSD and has been assessed GAF scores of between 60 
and 70.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A 51-60 score indicates "moderate 
symptoms . . . OR moderate difficulty in social, occupational 
or school functioning."  Id.  A GAF of 61-70 denotes "some 
mild symptoms . . . OR some difficulty in social, 
occupational, or school functioning . . . but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."

In view of the above findings, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent for PTSD.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for basal cell carcinoma, right shoulder, 
claimed as secondary to Agent Orange exposure or to a napalm 
burn, or both, is denied.

Service connection for hypertension, claimed as secondary to 
service-connected PTSD, is denied.

An evaluation in excess of 30 percent for PTSD is denied.



		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals



 

